IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0716
                            Filed September 22, 2021



IN THE INTEREST OF T.S.,
Minor Child,

T.H., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Rachael E. Seymour,

District Associate Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Daniel M. Northfield, Urbandale, for appellant mother.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Nicole Garbis Nolan of Youth Law Center, Des Moines, attorney and

guardian ad litem for minor child.




       Considered by Mullins, P.J., and May and Ahlers, JJ.
                                          2


MULLINS, Presiding Judge.

       A mother appeals the termination of her parental rights to her child, born in

2020, pursuant to Iowa Code section 232.116(1)(e), (g), and (h) (2021). The

mother passively cites to boilerplate legal authorities on the standard of review and

termination framework and states her disagreement with a few of the juvenile

courts’ factual determinations and legal conclusions. She offers no meaningful

substantive argument to facilitate appellate review, so we affirm without further

opinion, deeming the arguments waived. See Iowa Rs. App. P. 6.201(1)(d) (“The

petition on appeal shall substantially comply with form 5 in rule 6.1401.”); 6.1401–

Form 5 (“[S]tate what findings of fact or conclusions of law the district court made

with which you disagree and why, generally referencing a particular part of the

record, witnesses’ testimony, or exhibits that support your position on appeal. . . .

General conclusions, such as ‘the trial court’s ruling is not supported by law or the

facts’ are not acceptable.”); see also In re C.B., 611 N.W.2d 489, 492 (Iowa 2000)

(“A broad, all encompassing argument is insufficient to identify error in cases of de

novo review.”); Hyler v. Garner, 548 N.W.2d 864, 876 (1996) (“[W]e will not

speculate on the arguments [a party] might have made and then search for legal

authority and comb the record for facts to support such arguments.”); Inghram v.

Dairyland Mut. Ins. Co., 215 N.W.2d 239, 240 (Iowa 1974) (“To reach the merits

of this case would require us to assume a partisan role and undertake the

appellant’s research and advocacy. This role is one we refuse to assume.”); cf.

Iowa R. App. P. 6.903(2)(g)(3) (requiring arguments in briefs to contain reasoning,

citations to authorities, and references to pertinent parts of the record).

       AFFIRMED.